          Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 1 of 20




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


ERIC ENDECOTT,

                          Plaintiff,

v.                                                                       Case No. 16-2190-JWB


COMMERCIAL FLOORWORKS, INC. and
JAMES PEDERSON,

                          Defendants.


                                   MEMORANDUM AND ORDER

        This case comes before the court on Plaintiff Eric Endecott’s motion for partial summary

judgment (Doc. 72) and Defendants Commercial Floorworks, Inc. (“CF”) and James Pederson’s

motion for summary judgment (Doc. 74). The motions have been fully briefed and are ripe for

decision. (Docs. 73, 77, Exh. A1, 78, 80, 82, 83.) Plaintiff’s motion is GRANTED IN PART

AND DENIED IN PART and Defendants’ motion is GRANTED IN PART AND DENIED IN

PART for the reasons herein.

        I.       Facts2

        Plaintiff was employed by CF beginning in January 2006. CF is engaged in the sale of

floor coverings and CF’s customers are primarily contractors. (Doc. 73 at 3.) Defendant

Pederson is the owner and President of CF. Plaintiff worked in CF’s Lawrence office as a sales


1
  Defendants’ initial memorandum in support of summary judgment filed at Doc. 75 exceeded this court’s standing
order on page limitations. (Doc. 75.) Plaintiff moved to strike the memorandum. (Doc. 76.) Defendants did not
oppose the motion to strike and revised their memorandum. (Doc. 77, Exh. A.) Plaintiff’s motion to strike is
granted. (Doc. 76.) Defendants are directed to file their revised memorandum. Because the parties’ subsequent
briefing on Defendants’ motion for summary judgment responded to the revised memorandum, there is no need for
the parties to refile their response briefs and the court may proceed to rule on the dispositive motions.
2
  The facts stated herein are uncontroverted unless specifically identified as controverted.


                                                     -1-
         Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 2 of 20




manager. Plaintiff was the only employee responsible for sales in the Lawrence office and, at

times, the Lawrence office would include a support person who worked for Plaintiff. Plaintiff’s

job duties included “looking for new business, estimating jobs, providing proposals for jobs,

customer relations, selling, negotiating material costs, working with installers, and managing the

jobs that he sold, including billing and collections.” (Doc. 77, Exh. A at 3.) Plaintiff also

ordered materials, tracked orders, coordinated shipments and deliveries, staged materials, did

flooring layouts and managed contracts. (Doc. 73 at 3-4.) The parties dispute the amount of

time Plaintiff spent in the Lawrence office performing his work and also dispute whether

Plaintiff conducted sales while in the office or at another location. (See Docs. 73 at 4-5; 78 at 2-

3; 80 at 9; 82 at 2.)

        Plaintiff’s compensation structure was not in writing but he was paid by commissions

which were accrued in Plaintiff’s commission account. Plaintiff received weekly draws and

other occasional draws from his account until July 2015. Plaintiff did not receive any overtime

compensation and his hours worked were not recorded. (Doc. 73 at 5-6.)               CF calculated

Plaintiff’s commissions by using the following formula: “Commission = (Gross Profit [Sales

Income - Costs of Goods Sold] times Commission percentage) less Division Expenses plus Prior

year carryover less Account Receivable Adjustment.” (Doc. 77, Exh. A at 3.) Division expenses

include an expense called the “payroll tax expense,” which is a deduction for CF’s share of

“Social Security, Medicare and Kansas and Federal unemployment tax paid for that Sales

Manager.” (Doc. 77, Exh. A at 9.) Pederson directed the deductions for the payroll taxes.

(Docs. 73 at 8; 78 at 5.) Plaintiff was aware of the payroll tax deduction from his commission.

        Brenda Foster was the office manager and controller of CF.            Foster does all the

bookkeeping for CF, including payroll and calculating sales commissions. (Doc. 73 at 2.) Foster



                                                -2-
          Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 3 of 20




testified that she considered Plaintiff exempt from overtime because he was a “salesman and he

was a highly compensated employee.” (Foster Dep. 42:23-24, Doc. 75, Exh. 3.)

         In 2008, Plaintiff’s commission percentage was 32%. The commission percentage was

later reduced to 30% in 2009 or 2010. Pederson and Plaintiff had a conversation regarding the

change in commission rate. Plaintiff contends that his rate was to remain at 32%. Defendants

dispute this fact. Effective April 13, 2010, Plaintiff received a draw of $2,000 per week.

Defendants contend that the $2,000 amount was guaranteed. Plaintiff disputes that the weekly

draw was guaranteed although he does not dispute the fact that CF would not recapture amounts

paid. (Docs. 78 at 7; 83 at 2.) Pederson testified that their agreement “was no more than a draw

against future commissions….and that at any time, if it got so bad, then, yes, absolutely, it would

stop. There’s only so many handouts in life.” (Pederson Dep. 25:01-05, Doc. 75, Exh. 5.) In

April 2014, Plaintiff received his commission report for years 2006-2013, which shows the

calculation of the commission payable. The report states that the commission percentage for

2010 and beyond was 30%. (Doc. 77, Exh. A at 3-4; Doc. 75, Exh. 17.)

         CF paid Plaintiff the following wages in the years at issue: $130,875.00 in 2012,

$112,025.00 in 2013, $122,600.00 in 2014 and $58,804.40 in 2015. Plaintiff traveled tens of

thousands of miles for his job: in 2013, Plaintiff reported 53,000 miles for work; in 2014,

Plaintiff reported 47,600 miles for work; and in 2015, Plaintiff reported 27,600 miles for work

and 17,300 miles commuting. CF advanced vehicle expenses to Plaintiff and those expenses

were later deducted in the formula calculating Plaintiff’s commission. (Docs. 77, Exh. A at 5; 80

at 5.)

         In 2013 and early 2014, Plaintiff received three checks: $35,411 from Country Ceramics,

LLC; $9,414.50 from J & J Industries Inc.; and $5,000 from Joplin Floor Designs, Inc. Plaintiff



                                                -3-
         Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 4 of 20




was also issued 1099s for the payments. The payment from Country Ceramics was a specifier

fee.   A specifier fee can be paid by a manufacturer after a company would specify a

manufacturer’s product for a project but would ultimately lose the bid on the project to a

competitor. (Doc. 78 at 10.) CF did not have a written policy pertaining to specifier fees. (Doc.

73 at 9.) After Plaintiff received the specifier fee from Country Ceramics, he kicked back

$7,375.00 to Joe Dineen with J&J Industries. Plaintiff contends that the fees were gifts. The

Joplin payment originally came from a specifier fee which was shared with Plaintiff. Plaintiff

did not inform CF of these payments. Defendants dispute that the payments from J&J and Joplin

were gifts. (Docs. 73 at 8-9; 78 at 5.) Plaintiff testified that he could have been terminated for

moonlighting due to the payments. (Plaintiff’s Dep. 271:07-14, Doc. 78, Exh. 1.) CF learned of

the payments during this litigation.

       In January 2014, Plaintiff’s wife filed for divorce. As a result, Plaintiff’s performance

suffered. CF began receiving complaints from customers regarding Plaintiff’s performance. CF

lost customers due to Plaintiff’s performance. Pederson and Foster spoke on multiple occasions

regarding Plaintiff’s performance, lack of responsiveness and customer complaints.         Those

conversations included the possible termination of Plaintiff’s employment.          Plaintiff and

Pederson also had discussions regarding the problems with his division and complaints that CF

had received. Foster also contacted the Kansas Department of Labor in the spring of 2015

regarding Plaintiff’s potential termination. In March 2015, Pederson spoke with Plaintiff about

his job duties and instructed him to focus on the current projects and to stop pursuing new sales.

(Doc. 77, Exh. A at 6-7.)

       In 2014, CF was awarded a contract that involved the rebuilding of Joplin High School.

Prior to being awarded the contract, Plaintiff had contacted Duane Hukill of Joplin Floor Design



                                               -4-
         Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 5 of 20




because of Hukill’s relationships with vendors in the area. Plaintiff then negotiated a $100,000

flat fee for Hukill. Plaintiff contends that he and Pederson discussed the flat fee and that

Pederson had agreed to treat the fee as a job cost. Defendants dispute that Pederson or CF

agreed to treat the fee as a job cost. Ultimately, CF credited the entire $100,000 fee against

Plaintiff’s commission for the contract. Had it been treated as a job cost; Plaintiff’s commission

would have been significantly higher. (Docs. 77, Exh. A. at 9-10; 80 at 8, 10-11; 82 at 2.)

       Plaintiff received his final weekly draw on July 15, 2015. Pederson testified that he

stopped paying Plaintiff because his division was upside down and there was “literally no money

in our agreement to continue paying him for future commissions….” (Pederson Dep. 37:04-17,

Doc. 75, Exh. 5.) For the week of July 13 to 19, Plaintiff was paid the rate of $20.11 per hour for

performing installation work on a CF job. Plaintiff did not receive any compensation from CF

after the payment for the installation work. CF did not keep records of the hours Plaintiff

worked. Plaintiff contends that he worked, on average, 60 hours per week between January 2013

and September 25, 2015. Defendants dispute this and state that Plaintiff did not work more than

40 hours per week as there were several complaints regarding his failure to perform work during

this time period. (Doc. 78 at 3-4.)

       Between July 15 and September 25, 2015, Plaintiff stated that he worked approximately

30-35 hours per week, but also worked weeks in that time period of more than 50 hours. (Doc.

75, Exh. 23 at 4.) Defendants dispute that Plaintiff was working those hours between July 15

and September 25, 2015. (Doc. 78 at 3.) Pederson and Foster testified that Plaintiff performed

minimal work after July 12, 2015. (Doc. 77, Exh. A at 8.) Plaintiff testified that he worked “very

little” in September 2015. (Doc. 78 at 7.)




                                                -5-
         Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 6 of 20




       On July 23, 2015, Foster provided Plaintiff with his commission report. On July 30,

Plaintiff complained about his 30% commission rate. (Doc. 75, Exh. 18.) On August 25,

Plaintiff’s attorney sent a letter to CF. The letter raised several complaints, including the lack of

wages, failure to pay overtime, errors on commission calculations, improperly deducted payroll

taxes, and an erroneous commission percentage. (Doc. 75, Exh. 16.) Upon receipt of the letter,

Pederson testified that he was disappointed in Plaintiff and wondered why Plaintiff “would want

to do this and take away the opportunity that he had.” (Pederson Dep. 154:16-21, Doc. 75, Exh.

5.)

       Plaintiff’s employment was terminated on September 25, 2015. After his termination, in

July 2016, CF prepared a commission spreadsheet which shows that the total commissions

payable to Plaintiff was $9,857.51, although that amount has not been dispersed to Plaintiff.

(Doc. 73, Exh. 7.) Defendants dispute that the spreadsheet is a final calculation of Plaintiff’s

commissions.

       On March 24, 2016, Plaintiff filed this action under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§201, et seq., the Kansas Wage Payment Act (“KWPA”), K.S.A. 44-313,

and Kansas state law alleging claims of failure to pay overtime, wages due and retaliatory

discharge. (Doc. 1.) On May 4, 2017, Defendants filed an amended answer and counterclaims

against Plaintiff. Defendants’ counterclaims include unjust enrichment, embezzlement, breach

of duty of loyalty, and fraudulent concealment. These claims all arise out of the payments

Plaintiff received in 2013 and early 2014. (Doc. 54; See also Case No. 18-2009, Commercial

Floorworks, Inc. v. Endecott (consolidated case)).

       Defendants now move for summary judgment on all of Plaintiff’s claims or, in the

alternative, for partial summary judgment. (Doc. 74.) Plaintiff moves for partial summary



                                                -6-
         Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 7 of 20




judgment on Plaintiff’s FLSA overtime claim and KWPA claim. (Doc. 72.) Plaintiff also moves

for summary judgment on Defendants’ counterclaims of embezzlement and unjust enrichment.

       II.     Summary Judgment Standards

       Summary judgment is appropriate if the moving party demonstrates that there is no

genuine dispute as to any material fact, and the movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). A fact is “material” when it is essential to the claim, and an issue of fact is

“genuine” if the proffered evidence permits a reasonable jury to decide the issue in either party's

favor. Haynes v. Level 3 Commc'ns, 456 F.3d 1215, 1219 (10th Cir. 2006). The movant bears

the initial burden of proof and must show the lack of evidence on an essential element of the

claim. Thom v. Bristol—Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2004) (citing Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23, 106 S. Ct. 2548 (1986)). The nonmovant must then bring

forth specific facts showing a genuine issue for trial. Garrison v. Gambro, Inc., 428 F.3d 933,

935 (10th Cir. 2005). The court views all evidence and reasonable inferences in the light most

favorable to the nonmoving party. LifeWise Master Funding v. Telebank, 374 F.3d 917, 927

(10th Cir. 2004).

       The court applies this same standard to cross motions for summary judgment. Cross

motions for summary judgment “are to be treated separately; the denial of one does not require

the grant of another.” Buell Cabinet Co. v. Sudduth, 608 F.2d 431, 433 (10th Cir. 1979). Where

the cross motions overlap, the court may address the legal arguments together. Berges v.

Standard Ins. Co., 704 F. Supp.2d 1149, 1155 (D. Kan. 2010).

       III.    Analysis

       A. FLSA Overtime Claim




                                                 -7-
         Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 8 of 20




       Both Plaintiff and Defendants move for summary judgment on this claim. Plaintiff

asserts that Defendants cannot establish that Plaintiff is exempt from overtime and Defendants

argue that Plaintiff is either exempt under the outside sales or highly compensated employee

exemptions.

       The purpose of the FLSA is to “protect all covered workers from substandard wages and

oppressive working hours.” Barrentine v. Arkansas–Best Freight Sys., Inc., 450 U.S. 728, 739,

101 S. Ct. 1437 (1981). The FLSA generally requires an employer to “pay its employees one

and one-half times their regular rate of pay for any time worked in excess of forty hours per

workweek.” Archuleta v. Wal–Mart Stores, Inc., 543 F.3d 1226, 1228 (10th Cir. 2008). If an

employer violates the FLSA, the employee may be “entitled to recoup unpaid overtime

compensation and liquidated damages.” Ellis v. J.R.'s Country Stores, Inc., 779 F.3d 1184, 1187

(10th Cir. 2015) (citing 29 U.S.C. § 216(b)).

       However, ‘“not all workers require[ ] the same kind of protection’ under the statute.” Id.

(quoting Ackerman v. Coca–Cola Enters., Inc., 179 F.3d 1260, 1263 (10th Cir. 1999)). There are

certain workers who are exempt from the payment of overtime.            Defendants contend that

Plaintiff was exempt under either the outside salesman or the highly compensated employee

exemptions. Those will be addressed in turn.

       1. Outside Salesman

       The outside salesman exemption applies if an employee: “(1) has a primary duty of

making sales or obtaining orders or contracts for services or for the use of facilities for which a

consideration will be paid by the client or customer and (2) is customarily and regularly engaged

away from the employer's place or places of business in performing such primary duty.” Swartz

v. DJ Eng'g, Inc., No. 12-CV-01029-DDC-KGG, 2015 WL 4139376, at *9 (D. Kan. July 9,



                                                -8-
         Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 9 of 20




2015); see also 29 C.F.R. § 541.500. “Significantly, the outside sales exemption does not

require the employer to pay the employee on a salary basis.” See id.

       Defendants contend that both elements are met under this exemption. Regarding the

primary duty of making sales, Defendants point to their statement of facts numbered 3-7 and

state that tasks other than sales were incidental to making sales. (Doc. 77, Exh. A at 13.) The

facts cited by Defendants, however, list several job tasks, including selling. Plaintiff also was

required to essentially manage all of the jobs that he sold, which included working with the

installers and negotiating material purchases with vendors.

       The outside sales regulation states that the term “primary duty” is defined at § 541.700.

29 C.F.R. § 541.500. Section 541.700 states that the term “primary duty”

       [(a)] means the principal, main, major or most important duty that the employee
       performs. Determination of an employee's primary duty must be based on all the facts in
       a particular case, with the major emphasis on the character of the employee's job as a
       whole. Factors to consider when determining the primary duty of an employee include,
       but are not limited to, the relative importance of the exempt duties as compared with
       other types of duties; the amount of time spent performing exempt work; the employee's
       relative freedom from direct supervision; and the relationship between the employee's
       salary and the wages paid to other employees for the kind of nonexempt work performed
       by the employee.

       (b) The amount of time spent performing exempt work can be a useful guide in
       determining whether exempt work is the primary duty of an employee. Thus, employees
       who spend more than 50 percent of their time performing exempt work will generally
       satisfy the primary duty requirement. Time alone, however, is not the sole test, and
       nothing in this section requires that exempt employees spend more than 50 percent of
       their time performing exempt work. Employees who do not spend more than 50 percent
       of their time performing exempt duties may nonetheless meet the primary duty
       requirement if the other factors support such a conclusion.

29 C.F.R. § 541.700.

       Although the undisputed tasks show that Plaintiff had many job duties, there is no factual

basis to determine that his primary duty was making sales. Defendants point out that Plaintiff

traveled significantly to job sites; however, there are no facts to support whether those extensive


                                                -9-
          Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 10 of 20




travels were to supervise the installers or make sales or for some other job duty. The court finds

that there is a dispute of material fact as to whether Plaintiff’s primary duty was making sales.

Moreover, although Plaintiff clearly travelled extensively, there is a dispute of fact as to whether

Plaintiff customarily and regularly performed his duties primarily in the Lawrence office or

outside of the office.3 Therefore, the motions for summary judgment regarding Plaintiff’s status

as an exempt employee under the outside salesman exemption are denied.

         2. Highly Compensated Employee

         Defendants contend that Plaintiff is exempt under the highly compensated employee

exemption for the years 2013 and 2014. Under that exemption, an employee who received

compensation of at least $100,000 is exempt if his primary duty includes performing office or

non-manual work and if he “customarily and regularly performs any one or more of the exempt

duties or responsibilities of an executive, administrative, or professional employee.” 29 C.F.R. §

541.601 (2014).4 Notably, in order to be exempt under this exemption, the employee must be

paid on a salary basis. Id. at 541.601(b)(1); Swartz v. DJ Eng'g, Inc., No. 12-CV-01029-DDC-

KGG, 2015 WL 4139376, at *9 (D. Kan. July 9, 2015).

         To meet the salary-basis test, Defendants bear the burden to establish that they paid

Plaintiff: “(1) a predetermined amount, which (2) was not subject to reductions (3) based on

quality or quantity of work performed.” Swartz, 2015 WL 4139376, at *7. Defendants argue

3
  Defendants assert that Plaintiff’s affidavit regarding the extent that he worked in the office is a self-serving
affidavit and should not be considered by the court. (See Doc. 78 at 14-15.) Defendants argue that the affidavit
conflicts with Plaintiff’s testimony and the evidence. “A court should not disregard a party's evidence simply
because it conflicts with his or her prior sworn statements; however, such evidence may be disregarded when a court
concludes that the evidence is merely an attempt to create a sham fact issue.” Martinez v. Barnhart, 177 F. App'x
796, 800 (10th Cir. 2006). Defendants do not point to deposition testimony regarding the extent of work done
outside of the office and at the Lawrence office for the court to determine that Plaintiff is trying to create a sham fact
issue. Although the amount of travel is extensive and would appear to negate a finding that Plaintiff spent the
majority of his time in the office, the mileage evidence does not necessarily contradict the amount of time spent in
the office and the court does not make credibility determinations or weigh the evidence at this stage. Therefore, the
court will not disregard Plaintiff’s affidavit.
4
  The regulations were updated, effective December 2016. See 29 C.F.R. § 541.601.


                                                          -10-
        Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 11 of 20




that Plaintiff’s $2,000 weekly draw satisfies the salary basis test as it was a set amount that was

not reduced based on work. (Doc. 78 at 12-13.) In response, Plaintiff cites to Pederson’s

testimony which stated that Plaintiff’s draw could stop at any time. (Pederson Dep. 25:01-05,

Doc. 75, Exh. 5.) Moreover, Plaintiff’s draw did stop in July 2015 when Plaintiff’s commission

account was overdrawn. To meet the salary-basis test, the predetermined wages cannot be

subject to deductions. Given the testimony and the fact that Defendants did stop paying the

weekly draw in 2015, there is clearly a dispute as to whether Plaintiff’s weekly draw was

“subject to deductions.”

       Therefore, the motions for summary judgment on this ground are denied. The court will

not review the remaining requirements of this exemption as there is a genuine dispute of material

fact as to whether Plaintiff was paid on a salary basis.

       3. Retail Services

       Plaintiff moved for summary judgment on Defendants’ defense that Plaintiff was exempt

under the retail or service establishment exemption. (Doc. 73 at 13.) This defense is asserted in

the pretrial order. (Doc. 71 at 11.) Defendants fail to respond to Plaintiff’s motion on this issue.

Based on the undisputed facts that Defendants’ customers are primarily contractors, the court

finds that CF is not a retail or service establishment for the reasons stated in Plaintiff’s

memorandum. (Doc. 73 at 13-14.)

       Plaintiff’s motion for summary judgment on this ground is GRANTED.

       4. Hours Worked

       Defendants move for summary judgment on Plaintiff’s FLSA claim on the basis that

Plaintiff cannot establish that he worked more than 40 hours while employed by CF after July

13, 2015. (Doc. 77, Exh. A at 19-20.) Defendants contend that Plaintiff’s general testimony that



                                                -11-
        Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 12 of 20




he worked more than 40 hours is insufficient. Defendants, however, did not keep track of

Plaintiff’s hours worked and do not cite to any evidence of the number of hours Plaintiff worked

during the time period from July 15 to September 25, 2015. “When the employer has failed to

record compensable time and the employees have proved that they actually performed the work

in question, the plaintiffs need only produce evidence sufficient to support a reasonable inference

of the amount and extent of that work.” Metzler v. IBP, Inc., 127 F.3d 959, 965 (10th Cir. 1997).

“The employer cannot be heard to complain that the damages lack the exactness and precision of

measurement that would be possible had he kept records….” Id. at 966. Plaintiff’s testimony,

while not exact, is sufficient to establish an issue as to hours worked.

       The court finds that there is a dispute of fact as to the number of hours worked by

Plaintiff between July 15 to September 25, 2015. Therefore, Defendants’ motion for summary

judgment on this basis is denied.

       5. Willful Violation

       Defendants move to limit Plaintiff’s claim for wages to two years from the date of filing

on the basis that there is no evidence that Defendants acted willfully regarding their obligations

under the FLSA. (Doc. 77, Exh. A at 20-22.) “A two-year statute of limitations applies to an

action for unpaid wages under the FLSA, except where an employer acts willfully, which

extends the limitations period to three years.” Garcia v. Tyson Foods, Inc., 766 F. Supp. 2d

1167, 1184 (D. Kan. 2011) (citing 29 U.S.C. § 255(a)). Plaintiff bears the burden of proving

Defendants acted willfully. Id. (citing McLaughlin v. Richland Shoe Co., 486 U.S. 128, 135, 108

S. Ct. 1677 (1988)). “Willful” means “the employer either knew or showed reckless disregard

for the matter of whether its conduct was prohibited by [the FLSA].” Id. at 1184–85.




                                                -12-
        Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 13 of 20




       Defendants contend that the uncontroverted facts do not establish that they acted willfully

regarding their obligations. Plaintiff was paid a substantial amount during all his years of

employment. Plaintiff does the same work for his current employer, who is engaged in the same

business as CF, and Plaintiff is not paid overtime and is paid on a weekly draw against

commissions. (Doc. 77, Exh. A. at 5.) Plaintiff responds that the question of willfulness is a

question of fact. Plaintiff asserts that CF has disregarded the mere possibility that it violated the

FLSA. Plaintiff contends that this is supported because Foster has not had formal training in

human resources and would use the internet to look things up. (Doc. 80 at 24.) Plaintiff cites to

Alvarez v. IBP, Inc., 339 F.3d 894 (9th Cir. 2003), aff'd, 546 U.S. 21, 126 S. Ct. 514 (2005), in

support of his position.

       Alvarez does not support a finding of willfulness in this matter. In Alvarez, the employer

was the “world's largest producer of fresh beef, pork, and related products.” 339 F.3d at 898.

Notably, there had been a history of litigation and wage issues with respect to other locations.

Id. at 899. There is no evidence in this case that Defendants had been on notice that any of their

practices potentially violated the FLSA.

       In McLaughlin v. Richland Shoe Co., 486 U.S. 128, 108 S. Ct. 1677 (1988), the Supreme

Court held that in enacting the different statute of limitations periods, Congress “intended to

draw a significant distinction between ordinary and willful violations.” McLaughlin, 486 U.S. at

132. “[A] standard that merely requires that an employer knew that the FLSA ‘was in the

picture’ … virtually obliterates any distinction between willful and nonwillful violations.” Id. at

132-33. In this matter, the only evidence offered by Plaintiff, who has the burden to establish

willfulness, is that Foster had not had any formal human resources training and that she utilized




                                                -13-
        Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 14 of 20




the internet for research. These facts do not establish willfulness as set forth in McLaughlin.

Plaintiff has the burden and has failed to meet it in this matter.

       Defendants’ motion for summary judgment on this issue is granted.

       B. FLSA Retaliation

       Defendants move for summary judgment on Plaintiff’s FLSA retaliation claim. Under

the FLSA, an employer is prohibited from discharging an employee for exercising his rights

under the statute.    This claim is analyzed under the McDonnell Douglas burden-shifting

framework. Pacheco v. Whiting Farms, Inc., 365 F.3d 1199, 1206 (10th Cir. 2004). To establish

a prima facie case, Plaintiff mush show that (1) he engaged in protected activity; (2) he suffered

an adverse employment action; and (3) there is a causal connection based on the temporal

proximity. Hamby v. Assoc. Centers for Therapy, 230 F. A’ppx. 772, 785, (10th Cir. 2007).

       Defendants do not dispute, at this stage, that Plaintiff has established a prima facie case.

The court agrees. Plaintiff’s complaints to Defendants regarding his wages were protected

activity, Plaintiff was terminated, and there was a causal connection as his termination occurred

only one month after the protected activity. See id. The burden then shifts to Defendants to

“offer a legitimate non-retaliatory reason for the adverse employment action.” Id. Defendants

have stated that the termination was due to Plaintiff’s work performance, which had declined

over a period of time. This is a sufficient legitimate non-retaliatory reason.

       The burden now shifts to Plaintiff to show that Defendants’ stated reason is a pretext for

retaliation. Id. “A plaintiff demonstrates pretext by showing either that a discriminatory reason

more likely motivated the employer or that the employer’s proffered explanation is unworthy of

credence. In establishing pretext, an employee can show the employer’s proffered reason was so




                                                 -14-
        Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 15 of 20




inconsistent, implausible, incoherent, or contradictory that it is unworthy of belief.” Poulsen v.

Humana Ins. Co., 675 F. App'x 811, 816 (10th Cir. 2017) (internal citations omitted).

       Plaintiff contends that Pederson’s change in attitude is evidence of pretext. Specifically,

Plaintiff states that Pederson stated that he would do what was fair with respect to Plaintiff’s

compensation but then later testified that he was disappointed after receiving the letter from the

attorney. (Doc. 80 at 24-25.) Pederson testified that he felt like “here we go. Some more

wasted time on Earth.” (Id. at 25)     Plaintiff cites to Maughan v. Alaska Airlines, Inc., 281 F.

App’x 803, 807 (10th Cir. 2008), in support of his position that this change in attitude establishes

pretext. In Maughan, after a supervisor learned that the plaintiff intended to retire in a certain

amount of time, the plaintiff’s relationship with the supervisor “changed drastically” and,

suddenly, there were issues with the plaintiff’s performance. Id. at 804-05. The plaintiff’s

employment was then terminated for deficient performance, one month after the plaintiff

confirmed his retirement plans. Id. at 805. The Tenth Circuit found pretext on the basis of the

supervisor’s “change in attitude,” and other sufficient evidence, including the forging of

plaintiff’s signature and the addition of a new page on the performance review. Id. at 807-08.

The facts in Maughan are not similar to the facts in this matter.

       The alleged “change in attitude” in this case is the testimony of Pederson that he would

be fair and his later disappointment in Plaintiff’s position on his wages. Although Pederson

testified that he wanted to be fair with respect to the commission disputes, there is no indication

that Pederson then changed his mind and decided that he would not pay Plaintiff any commission

earned under their agreement. In any event, the facts do not support a finding that Defendants’

legitimate reason for termination is pretext for retaliation nor do the facts create a dispute as to

pretext. Plaintiff has not shown that Defendants’ proffered reason “was so inconsistent,



                                                -15-
        Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 16 of 20




implausible, incoherent, or contradictory that it is unworthy of belief.” Poulsen, 675 F. App'x at

816. Significantly, Plaintiff does not dispute the facts concerning his deficient performance that

began in early 2014 and got worse with time.         Moreover, Plaintiff does not dispute that

Defendants lost customers due to Plaintiff’s performance. Additionally, Pederson and Foster had

several discussions regarding Plaintiff’s performance and his potential termination prior to

August 2015. Foster also contacted the KDOL regarding Plaintiff’s potential termination in the

spring of 2015. All of these facts show that Defendants contemplated Plaintiff’s termination

over a long period of time. There is no evidence that Defendants started raising performance

problems after the August 2015 letter like in Maughan. Rather, Defendants had identified the

issues with Plaintiff’s performance for several months prior to August 2015.

        The court finds that Plaintiff has not met his burden to establish pretext. Therefore,

Defendants’ motion for summary judgment on Plaintiff’s FLSA retaliation claim is granted.

       C. KWPA Unpaid Wages Claim

       The KWPA sets forth requirements concerning employees’ wages. See K.S.A. § 44–314.

If an employer willfully fails to pay an employee his wages as required under section 44-314, the

employer is liable for both the wages due and a penalty in an amount up to 100% of the unpaid

wages. See § 44–315(b). In order to recover unpaid wages under the KWPA, Plaintiff must

establish that he is entitled to the wages. Garcia v. Tyson Foods, Inc., 766 F. Supp. 2d 1167,

1187 (D. Kan. 2011). The pretrial order states that Plaintiff seeks $185,329.22 in unpaid wages

and commissions and the same amount for a statutory penalty. (Doc. 71 at 18.)

       Defendants move for summary judgment and Plaintiff moves for partial summary

judgment on this claim. First, Defendants seek summary judgment on any claim for unpaid

wages prior to March 24, 2013. (Doc. 77, Exh. A at 25.) The statute of limitations on claims



                                              -16-
          Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 17 of 20




under the KWPA is three years. Ingham v. Digital Sols., Inc., No. 98-2486-JWL, 2000 WL

126920, at *1, n. 2 (D. Kan. Jan. 19, 2000) (citing K.S.A. § 60-512(1)). Plaintiff responds that

there are questions of fact regarding whether credits or offsets are outside the statute of

limitations.     (Doc. 80 at 25.)           The parties both presented spreadsheets regarding their

calculations.      Regardless of when the parties calculated the credits and offsets for the

commissions, the statute of limitations on Plaintiff’s claim for unpaid wages is three years.

Therefore, Plaintiff cannot recover any unpaid wages that accrued prior to March 24, 2013.

Accordingly, Plaintiff will not be able to present any evidence of unpaid wages that accrued prior

to that date.

          The remaining issues concern the amount of Plaintiff’s commission percentage, the

commission spreadsheets, the deduction of the employer payroll taxes in the commission

formula5 and the Joplin commission. The court finds that there are genuine disputes of material

fact as to Plaintiff’s claims for unpaid wages as to these issues.

          Therefore, Defendants’ motion for summary judgment on Plaintiff’s KWPA claim is

denied in part and granted in part. Plaintiff’s motion for summary judgment on this claim is

denied.

          D. Common Law Retaliatory Discharge

          Under Kansas law, “wrongful discharge claims under Kansas law are analyzed using the

three-part framework established in McDonnell Douglas.” Roth v. Francesca's Collection, Inc.,

5
  Plaintiff argues that this deduction is improper pursuant to K.S.A. § 44-319(a). That statute sets forth permissible
deductions from wages. Plaintiff, however, does not address whether the deduction was from his “wages.” See
Salon Enterprises, Inc. v. Langford, 29 Kan. App. 2d 268, 270–71, 31 P.3d 290, 292–93 (2000) (discussing wages
and deductions for an employee who is paid by commissions). Wages “means compensation for labor or services
rendered by an employee, whether the amount is determined on a time, task, piece, commission or other basis less
authorized withholding and deductions.” K.S.A. § 44-313. The “deduction” of the payroll tax occurred in the
calculation of Plaintiff’s commission, not from his $2,000 weekly draw. Defendants argue in response to Plaintiff’s
motion that the labor burden deduction was agreed to by Plaintiff and that the parties have wide discretion in fixing
employment contracts. (Doc. 78 at 23.) Plaintiff disputes that he agreed to this deduction.


                                                        -17-
        Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 18 of 20




295 F. Supp. 3d 1177, 1183 (D. Kan. 2018). Because the standard utilized is the same as

addressed under Plaintiff’s FLSA retaliation claim, Plaintiff’s common law retaliatory discharge

fails for the reasons discussed supra.        Plaintiff has not established that Defendants’ non-

retaliatory reason for discharge is pretext for retaliation.

        Therefore, Defendants’ motion for summary judgment on this claim is granted.

        E. Embezzlement

        Plaintiff moves for summary judgment on CF’s claim of embezzlement on the basis that

there is no dispute of material fact regarding the ownership of the funds paid to Plaintiff by

County Ceramics, J&J Industries and Joplin Floor Designs. (Doc. 73 at 19-21.) Under Kansas

law, embezzlement is “[t]he fraudulent appropriation of property by one lawfully entrusted with

its possession.” Bolton v. Souter, 19 Kan. App. 2d 384, 386, 872 P.2d 758, 760 (1993). “The

elements are: (1) a relationship must exist between the owner of the money and the embezzler,

(2) the money alleged to have been embezzled must have come into the possession of the

embezzler by virtue of that relationship, and (3) there must be an intentional and fraudulent

appropriation or conversion of the money.” Id. at 386-87.

        Plaintiff contends that the payments were his and that this fact is undisputed because they

were paid to him and he was issued 1099s for the payments. In response, Defendants cite to

several alleged factual disputes regarding the “circumstances” surrounding the payments. (Doc.

78 at 25-26.) Plaintiff points out, however, that the facts regarding the payments are generally

not in dispute and that none of the facts cited by Defendants support a finding that the payments

were the property of CF. (Doc. 83 at 10.) Clearly, in order to fraudulently appropriate CF’s

funds, CF must show that they were the owner of the money or that there is a genuine dispute for

the trier of fact as to this issue. They have not done so. Defendants have just generally stated



                                                  -18-
           Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 19 of 20




that CF “can also show its property came to Endecott initially lawfully (as Endecott argues), but

that the monies belong to” CF. (Doc. 78 at 25.) Defendants, however, have not pointed to a fact,

either disputed or undisputed, that those funds paid to Plaintiff were the property of CF.

Defendants simply discuss the suspicious circumstances of the payments and fail to cite to any

evidence in support of the position that it was CF’s property. This is not sufficient to create a

dispute of material fact as to the ownership of the funds. The undisputed evidence is that funds

were paid directly to Plaintiff and Plaintiff was issued 1099s for the same. Moreover, as the

facts clearly show that Plaintiff believed that the funds were his, even if he was “moonlighting,”

there is no evidence of intentional and fraudulent appropriation.

       Therefore, Plaintiff’s motion for summary judgment on CF’s claim of embezzlement is

granted.

       F. Unjust Enrichment

       Plaintiff moves for summary judgment on the basis that CF cannot maintain a claim for

an equitable remedy when there is an adequate remedy at law. CF asserted a claim for unjust

enrichment on the basis that Plaintiff has allegedly been unjustly enriched by diverting payments

that Plaintiff accepted from County Ceramics, J&J Industries and Joplin Floor Designs. (Doc. 54

at 25.) CF alleges that it would be unjust for Plaintiff to retain the payments as they were

obtained due to conversion, breach of fiduciary duty, fraudulent concealment and fraud. (Id.)

       In support of his motion for summary judgment on this claim, Plaintiff cites to Garcia v.

Tyson Foods, Inc., 766 F. Supp.2d 1167, 1188 (D. Kan. 2011), Deeds v. Waddell & Reed Inv.

Mgmt. Co., 280 P.3d 786, 795 (Kan. App. 2012), and Nieberding v. Barrette Outdoor Living,

Inc., No. 12-2353-KHV, 2012 WL 6024972, at *4 (D. Kan. Dec. 4, 2012). Defendant argues

that those cases are inapplicable as the plaintiffs had a statutory remedy or claim on a contract.



                                               -19-
        Case 2:16-cv-02190-JWB Document 84 Filed 10/15/18 Page 20 of 20




In Garcia, the court dismissed the plaintiff’s quantum meruit claim as there was a statutory

remedy under the KWPA. 766 F. Supp.2d at 1188. In Deeds, the court also dismissed the unjust

enrichment claim because the plaintiff had a remedy under the KWPA. 280 P.3d at 795. In

Nieberding, the court declined to dismiss the unjust enrichment claim on the defendant’s motion

to dismiss even though the plaintiff had also alleged claims under the KCPA and breach of

warranty. 2012 WL 6024972, at *4. The court held that the plaintiff could not take both claims

to judgment, but that the court would not dismiss the equitable claim at that time. Id.

       Plaintiff’s authority does not require this court to dismiss the unjust enrichment claim.

CF does not have a statutory or contractual remedy available on its claim. Therefore, Plaintiff’s

motion for summary judgment on CF’s unjust enrichment claim is denied.

       IV.     Conclusion

       Plaintiff’s motion for summary judgment (Doc. 72) is GRANTED IN PART AND

DENIED IN PART and Defendants’ motion for summary judgment (Doc. 74) is GRANTED IN

PART AND DENIED IN PART.

       IT IS SO ORDERED this 12th day of October, 2018.



                                                      __s/ John W. Broomes______________
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE




                                               -20-
